DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 and 12/28/2020 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 12/28/2020 is/are being considered by the examiner.
Claims 1, 4, 9, 11 are pending:
Claims 2-3, 5-8, 10 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Zhang (CN 103206389), in view of Egger (US 3,316,848) have been fully considered, and was persuasive. The 35 USC 103 art rejection of record was withdrawn. 


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“Backflow device” first appearing in claim 1
Corresponding structure:
Flow surface structure that channel fluid flow radially inwards towards an impeller, as informed by Fig2 and Para27-40
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 103206389), in view of Egger (US 3,316,848) and Japikse (US 6,699,008).
Claim 1
Zhang discloses: 
“A centrifugal compressor (Fig1, see annotated Fig1 below), comprising: 
a casing (wide-hashed casing best seen at top/bottom); 
a first-stage diffuser (near label 42); 
a backflow device (narrow-hashed portion of inner casing around volute passageway); 
a cabinet (wide-hashed portion radially outward from fluid passage), 
wherein a first-stage air supply cavity is enclosed by the casing, the first-stage diffuser, the backflow device, and the cabinet (best seen by annotated Fig1 below); 
a volute structure comprising: 
the cabinet, the backflow device, and a volute housing, the volute housing comprising an inner volute (narrow-hashing radially inner portion forming the fluid passage that is radially outward from the backflow device) and an outer volute (wide-hashing radially outer portion , which are separately provided (two separate components with narrow vs wide hashing), a fluid passage being formed between the inner volute and the outer volute (empty white space on Fig1 between the inner and outer volute); and 
a curved passage integrally formed with the backflow device (best seen Fig1 near where “backflow device” label points), wherein the inner volute is integrally formed with the backflow device (product-by-process limitation: narrow-hashed inner casing is one integral part) and comprises …, 
wherein the outer volute is integrally formed with the cabinet (product-by-process limitation: wide-hashed outer casing is one integral part) and comprises an outer arc part formed on an inner side of the cabinet in a cross-sectional view that is formed by a central axis and a radial axis of the volute structure (best seen Fig1), and 
wherein the fluid passage is formed between the outer arc part of the outer volute and the inner … part of the inner volute (best seen Fig1, empty white space on Fig1 between the inner and outer volute).”
The above noted recitation(s)/limitation(s) is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113. 

    PNG
    media_image1.png
    659
    610
    media_image1.png
    Greyscale

Zhang is silent to “an inner arc part formed on an external side of the backflow device in a cross-sectional view that is formed by a central axis and a radial axis of the volute structure” and to “the first-stage air supply cavity being positioned closer to an air inlet side of the centrifugal compressor than the first-stage diffuser”.
Egger teaches (Fig1/2/4/5, insert 37/56/65b; C3L59-75) that it is desired to have the radially outer face of the radially inner insert 37/56/65b be curved in a cross-sectional view that is formed by a central axis and a radial axis of the volute structure, as shown in Fig1/2/4/5, in order to produce a recirculating flow condition.
Japikse teaches (best seen Fig1/4, see annotated rectangle region below; corresponding discussion) that it is known in the art of turbopumps to arrange air supply cavity/channels on the air inlet side of a compressor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radially outer face of the radially inner volute of Zhang to become an arced surface in a cross-sectional view that is formed by a central axis and a radial axis of the volute structure in order to result in the recirculating flow condition arrangement as taught by Egger to be desired, and to modify the location of the supply cavity of Zhang to flow from the radially flow location as disclosed in Zhang to the axially flow location upstream of the diffuser as Japikse teaches that the axially flow location is an art known equivalent solution to arranging an air supply cavity and such a modification would be a simple substitution of one known art arrangement solution for another known art arrangement solution.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 4
The modified arrangement of Zhang by the teachings of Egger and Japikse, discloses: “The centrifugal compressor according to claim 1, wherein a connection portion between the inner volute and the outer volute is rounded (Egger: see view below of rounded connection portion near label 42 as within the bounds of the modification discussed in claim 1; Zhang: Fig1, interface between the inner and outer casings is revolved around the central axis and is thus implicitly rounded).”

    PNG
    media_image3.png
    165
    116
    media_image3.png
    Greyscale

Claim 9
The modified arrangement of Zhang by the teachings of Egger and Japikse, discloses: “The centrifugal compressor according to claim 1, wherein the centrifugal compressor is a double-stage or multi-stage centrifugal compressor (Zhang: Fig1, two stages shown).”
Claim 11
The modified arrangement of Zhang by the teachings of Egger and Japikse, discloses: “The centrifugal compressor according to claim 1, wherein the inner arc part of the inner volute and the outer arc part of the outer volute are correspondingly curved to define a rounded connection portion between the inner volute and the outer volute (Egger: see view above of rounded connection portion near label 42 as within the bounds of the modification discussed in claim 1; Zhang: Fig1, interface between the inner and outer casings is revolved around the central axis and is thus implicitly rounded).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747